 PLUMBERS,LOCAL 12233United Association of Journeymen and Apprentices ofthe Plumbing and Pipefitting Industry of the UnitedStates and Canada,Local 122, AFL-CIOandTheConduit and FoundationCorp.and R.A. HamiltonCorporation,a Joint Venture and Laborers Interna-tional Unionof North America, Heavyand GeneralLaborers'Local 472, AFL-CIO. Case 22-CD-175April 23, 1971DECISION AND DETERMINATION OFDISPUTEBY CHAIRMAN MILLER AND MEMBERS FANNINGAND JENKINSThis is a proceeding under Section 10(k) of the Na-tional Labor Relations Act, as amended, following acharge filed by The Conduit and Foundation Corp. andR. A. Hamilton Corporation, a Joint Venture, hereincalled the Employer, alleging that United Associationof Journeymen and Apprentices of the Plumbing andPipefitting Industry of the United States and Canada,Local 122, AFL-CIO, herein called Plumbers, had vi-olated Section 8(b)(4)(D) of the Act. A duly scheduledhearing was held in Newark, New Jersey, before Hear-ingOfficerLouis A. Cappadona on September 28,1970, at which Laborers International Union of NorthAmerica, Heavy and General Laborers' Local 472,AFL-CIO, herein called Laborers, intervened. All par-ties appeared and were afforded full opportunity to beheard, to examine and cross-examine witnesses, and toadduce evidence bearing upon the issues.' Briefs werethereafter filed by the Employer and Laborers.Pursuant to the provisions of Section 3(b) of the Act,the National Labor Relations Board has delegated itspowers in connection with this case to a three-memberpanel.The Board has reviewed the Hearing Officer's rulingsmade at the hearing and finds that they are free fromprejudicial error. They are hereby affirmed.Upon the entire record in this case, the Board makesthe following findings:ITHE BUSINESS OF THE EMPLOYERThe Conduit and Foundation Corp. is a Pennsyl-vania corporation engaged in the construction of com-mercial structures in the State of New Jersey and otherStates. During the past 12 months, it received revenuesin excess of $500,000 for construction work performedin the State of New Jersey, and during the same perioditpurchased materials in excess of $50,000 from out-'Plumbers withdrew from the hearing prior to its close and expresslywaived the right to present any further evidence or to cross-examine wit-nessesside the State of New Jersey, which were shipped di-rectly to a jobsite in Livingston, New Jersey.R. A. Hamilton Corporation is a New Jersey corpo-ration engaged in the construction of commercial struc-tures in the State of New Jersey. During the past 12months it received revenues in excess of $500,000 forconstruction work performed in the State of New Jer-sey, and during the same period it purchased materialsin excess of $50,000 from outside the State of NewJersey,which were shipped directly to the jobsite atLivingston, New Jersey.The above-named two corporations formed a jointventure for construction work at the Livingston, NewJersey, shopping mall here involved and are the Em-ployer in this case.We find that the Employer is engaged in commercewithin the meaning of Section 2(6) and (7) of the Act,and that it will effectuate the policies of the Act toassert jurisdiction herein.IITHE LABOR ORGANIZATIONS INVOLVEDThe parties stipulated,and we find, that Plumbersand Laborers are labor organizations within the mean-ing of Section2(5) of the Act.IIITHE DISPUTEA. The FactsThe Employer has a subcontract with N. K. WinstonCompany, herein called Winston, the general contrac-tor for the construction of a shopping mall at Living-ston,New Jersey. The subcontract provides for theinstallation of storm drainage sewers in the parking lotwhich will serve the mall. This work began on August18, 1970, and the subcontract required that it be com-pleted by November 15, 1970.The work involved the installation of corrugatedmetal bituminous-coated storm drainage pipe whichranges from 2 to 8 feet in diameter. After operatingengineers of the Employer dig a trench and lower thesections of pipe, the Employer's laborers use pick andshovel to grade the trench properly and join the sec-tions of pipe with a collar-like fastener secured withnuts and bolts. There is no sweating or welding ofsections of pipes or fasteners. The laborers then shovelback dirt to cover the pipe so that the operating engi-neers can complete backfilling the trench without dam-aging the pipe. The pipe will carry only rain water andmelted ice and snow away from the parking lot area todrainage canals. No sewage or other waste water fromthe shopping mall will be transported by the pipe. Allwater carried by the pipe will be free-flowing ratherthan under pressure.190 NLRB No. 7 34DECISIONSOF NATIONALLABOR RELATIONS BOARDThe Employer and Laborers have adopted and arebound by the collective-bargaining agreement betweenLaborers and the Associated General Contractors ofNew Jersey. The agreement, in part, covers the installa-tion of storm drainage sewers, the work here in dispute.Pursuant to the agreement, the Employer assigned thework to its laborers.On or about August 25, 1970, Patrick Rush, businessmanager for Plumbers, told Stephen Fleming, the Em-ployer's project manager at the jobsite, that the Em-ployer's laborers were doing plumbers' work, and re-quested that the work be reassigned to Plumbers'members. Thomas Knowles, the Employer's managerof construction was informed of this conversation byFleming, and a decision was made to deny Plumbers'request.On August 26, 1970, Plumbers commenced picket-ing the jobsite with signs which stated: "PLUMBERSLOCAL 122 NOT PROPERLY REPRESENTEDAT THIS JOB." The picketing continued until Sep-tember 1, 1970, when it was voluntarily discontinued.At or about this time, Plumbers also requested thetownship of Livingston to compel the Employer toreassign the work to licensed plumbers, allegedly asrequired by an ordinance of the township adopting thePlumbing Code of New Jersey. Township officialsrefused this request on the ground that the ordinancedid not require that the work be done only by licensedplumbers. Plumbers thereupon brought suit in a statecourt to enforce its interpretation of the ordinance. Asappears from the amended complaint in this state courtsuit,which was placed in evidence by Plumbers, Plum-bers in part demanded a judgment of the state courtdirecting the Employer to employ licensed plumbersfor such installation, and for other relief.The record contains no evidence of any decision bythe state court.B.The Work in DisputeThe dispute concerns the installation of storm drain-age pipes or sewers in the new parking lot being con-structed as part of the Livingston shopping mall.C. Applicabilityof the ActBefore the Board may proceed with a determinationof dispute pursuant to Section 10(k) of the Act, it mustbe satisfied that there is reasonable cause to believe thatSection 8(b)(4)(D)has been violated.The record satisfies us that there is a reasonablecause to believe that a violation of Section 8(b)(4)(D)has occurred.The dispute is thus properly before us fordetermination.D. The Merits ofthe DisputeSection 10(k) of the Actrequires that the Boardmake an affirmative award of the disputed work aftergiving due consideration to the various relevant factorsinvolved.'The following factors are relevant in makinga determination of the present dispute:1.Certifications and collective-bargaining agreementsThere is no outstanding Board order or certificationinvolving the disputed work, nor does Plumbers haveany collective-bargaining agreement assigning it thework.However, Laborers and the Employer haveadopted the collective-bargaining agreement currentlyin force between Associated General Contractors ofNew Jersey and Laborers, recognizing Laborers as theexclusive collective-bargaining representative for allemployees of the Employer engaged in certain types ofwork, including work of the nature currently in dis-pute.2.The Employer's practiceThe Employer considers the work here in dispute tobe relatively unskilled work involving principally theuse of picks and shovels and light hand wrenches. Inaccordance with the collective-bargaining agreement,the Employer has assigned the disputed work to its ownemployees, who are laborers.3.Area practiceThe record shows that laborers have been perform-ing work such as is here in dispute for the past 30 years.This evidence is uncontradicted by Plumbers.4.Efficiency and economy of operationsThe record contains uncontradicted evidence thatthe performance of the disputed work by laborers isboth efficient and economical and is not and has neverbeen considered to constitute a health or safety dangerto the community.5.License requirementsAccording to uncontradicted testimony adduced bythe Employer, there are no license requirements foremployees performing the disputed work.Plumbers contends that the previously mentionedordinance of the township of Livingston is applicable tothe dispute and requires that the work be performed bylicensed plumbers. In support of this contention, Plum-bers placed in evidence a copy of an amended com-'International Associationof Machinists, Lodge No. 1743, AFL-CIO (J.A. Jones Construction Co.),135 NLRB 1402. PLUMBERS,LOCAL 12235plaint it had filed in a civil action in a state court againstthe Employer and others, alleging that the ordinanceadopted the Plumbing Code of New Jersey; settingforth certain alleged portions of the Code requiring thatthe installation of storm drainage facilities adjacent toany building, structure, or conveyance to a point ofconnection to a public or private sewerage system orother acceptable terminal be performed by licensedplumbers;3 further alleging that although Plumbers hadrequested officials of the township of Livingston tocompel the Employer to comply with the ordinanceand provisions of the Code as construed by Plumbers,such officials refused to do so; and requesting the courtin effect to construe the ordinance and Code as con-tended for by Plumbers and to enjoin the Employerfrom performing the disputed work with employeesother than licensed plumbers.Even assuming,arguendo,the accuracy of the ex-cerpts from the Code set forth in Plumbers' amendedcomplaint, and further assuming the inapplicability ofthe portions of the Code not excerpted by Plumbers, weare not persuaded, particularly in the face of the inter-pretation adopted by the township of Livingston, thatthe ordinance and Code require the disputed work tobe done by licensed plumbers.ConclusionsThe evidence set forth above indicates that the Em-ployer's own employees, currently represented by La-borers, are entitled to perform the work in dispute.Plumbers in effect conceded at the hearing that if,contrary to its position, the Board regards the presentdispute as a jurisdictional dispute within the meaningof Section 8(b)(4)(D), on the present record Laborersis entitled to the work. Plumbers' defense is that thetownship's ordinance requires the disputed work to bedone by licensed plumbers, but that if the state courtrules against it, Plumbers will make no further claimfor the work. In addition, Plumbers asks that the Boardwithhold action until the court has ruled on its claim.In the alternative Plumbers asks the Board to interpretthe ordinance and Code, to reverse the officials of thetownship of Livingston and find that the ordinance andCode require the disputed work to be performed bylicensed plumbers, and to consider such finding to bea controlling factor in determining the present dispute.We find no merit in Plumbers' contentions. On thebasis of the ruling of the Livingston township officialsand of the evidence in the present record, we concludethat there is no requirement that the disputed work beperformed by licensed plumbers. We also conclude,upon the basis of the findings and reasoning set forthabove, that the Employer's laborers are entitled to per-form the work in dispute.' In making this determina-tion, it is to be noted that we are assigning the disputedwork to employees who are represented by Laborers,but not to that labor organization or its members.DETERMINATION OF DISPUTEPursuant to Section 10(k) of the National Labor Re-lationsAct, as amended, and upon the basis of theforegoing findings and the entire record in this case, theNational Labor Relations Board hereby makes the fol-lowing determination of dispute:1.Employees of The Conduit and Foundation Corp.and R. A. Hamilton Corporation, a Joint Venture, whoare currently represented by Laborers InternationalUnion of North America, Heavy and General Labor-ers'Union Local 472, AFL-CIO, are entitled to per-form the work of installing storm drainage sewers inthe new parking lot being constructed for the shoppingmall in Livingston, New Jersey.2.United Association of Journeymen and Appren-tices of the Plumbing and Pipefitting Industry of theUnited States and Canada, Local 122, AFL-CIO, is notentitled, by means proscribed by Section 8(b)(4)(D) ofthe Act, to force or require The Conduit and Founda-tion Corp. and R. A. Hamilton Corporation, a JointVenture, to assign such work to plumbers representedby it.3.Within 10 days from this Decision and Determina-tion of Dispute, United Association of Journeymen andApprentices of the Plumbing and Pipefitting Industryof the United States and Canada, Local 122, AFL-CIO, shall notify the Regional Director for Region 22,in writing, whether or not it will refrain from forcingor requiring the Employer, by means proscribed bySection 8(b)(4)(D) of the Act, to assign the work indispute to plumbers represented by it rather than to theEmployer's employees currently represented by Labor-ers International Union of North America, Heavy andGeneral Laborers' Local 472, AFL-CIO.'Although the portions of the Code set forth in the amended complaintprovide that permits should be issued only to master plumbers "except asprovided in 14 1 2 and 14 1 3," the provisions of 14 1 2 and 14 1 3 were notattached'If subsequent court decisions or other new evidence not presently in th.record shows that the Livingston ordinance requires the disputed work t,be done by licensed plumbers, a motion for a reopening of this matter woul,be the appropriate means for requesting that we give consideration to theffect of such new evidence on our conclusions